Cassoday, O. J.
After bearing the evidence and tbe argument of counsel on tbe trial of tbe issues made by tbe plaintiff’s petition of October 22, 1903, and the defendant’s answer thereto, and after tbe respective parties bad requested findings of fact and conclusions of law, which they submitted to tbe court, and after tbe court bad announced that tbe evidence fully warranted findings and judgment in favor of tbe plaintiff, if tbe couid; bad authority to pronounce such findings and judgment, -the defendant moved for a new trial on tbe ground 'that tbe jurisdiction of tbe court over the subject matter bad already been terminated by tbe judgment of February 10, 1899. Tbe court sustained tbe objection, and by order •granted a new trial on that ground, and thereupon ordered and adjudged that all proceedings subsequent to such petition be dismissed without prejudice, as mentioned in tbe foregoing statement. As stated in tbe opinion of tbe trial court and corn ceded by both parties, “divorce proceedings are tbe creature of -statute law.” Martin v. Martin, 112 Wis. 314, 318, 87 N. W. 232, 88 N. W. 215, and numerous cases there cited. Tbe judgment of February 10, 1899, was based upon findings that tbe defendant was guilty of cruel and inhuman treatment and that for more than a year immediately preceding tbe commencement of tbe action he bad been an habitual drunkard. Upon either of such grounds tbe court might have adjitdged “a •divorce from tbe bonds of matrimony.” Subds. 5, 6, sec. 2356, 'Stats. 1898. So upon either of such grounds tbe court was expressly authorized by tbe statute to adjudge “a divorce .from bed and board forever or for a limited time.” Sec. 2357, 'Stats. 1898. The judgment of February 10, 1899, granted to tbe plaintiff “a divorce from bed and board for tbe term and period of two years from” tbe date of that judgment. That .judgment, entered pursuant to tbe stipulation of tbe parties *623made January 25, 1899, awarded to tbe plaintiff tbe right to tbe possession, use, and income of a large portion of tbe property for tbe term and period of five years from its date, and ■expressly provided tbat it should not prejudice tbe right of tbe plaintiff to apply for judgment of divorce from the bonds of matrimony, or from bed and board forever, in tbe event tbat tbe defendant did not refrain from tbe use of strong and intoxicating liquors and drinks, and tbat it should not be deemed to provide for or to be a final distribution and division of the property of tbe defendant between tbe parties thereto. Thus tbe judgment barred tbe defendant from bed and board for tbe term of two years and awarded to tbe plaintiff tbe possession, use, and income of„a large portion of tbe property for tbe period of five years. Tbe plaintiff’s petition was filed after tbe expiration of tbe two years but before tbe expiration of tbe five years. Of course, tbe judgment did not bar tbe defendant from bed and board after tbe termination of tbe two years.
Did tbe action abate and go out of court on tbe expiration ■of. the two years, February 10, 1901 ? Or did it continue in court, with tbe “right of tbe plaintiff to apply for judgment of ■divorce from tbe bonds of matrimony, or from bed and board forever,” in case tbe defendant did not reform and become a sober man, as provided in tbe judgment ? Or was tbe power ■of tbe court in tbat action completely suspended and terminated on tbe expiration of tbe two years, regardless of whether tbe defendant continued to be an habitual drunkard ■or not ? If tbe court bad no power after tbe expiration of the two years to grant relief to tbe plaintiff in tbat action for such misconduct of tbe defendant, then would tbat judgment be a bar to a new action brought by tbe plaintiff for tbe same purpose ? If not, then tbe power of the court would be made to turn upon tbe form of tbe proceedings rather than upon tbe nature of the wrongs complained of. It is true, as indicated in tbe opinion of tbe trial court, tbat the authority expressly .given by statute to revise a judgment of divorce as to tbe prop*624erty interests of tbe parties from time to time upon petition,, as here, is “founded upon tbe idea of jurisdiction in tbe court to award a divorce,” and “then to make division or direction respecting the property of tbe parties.” Sec. 2369, Stats. 1898. So tbe statute, on such petition being filed, expressly authorizes tbe revision and alteration -of “such judgment concerning tbe care, custody, maintenance and education of tbe children.” Sec. 2363, Stats. 1898. So tbe statute provides that “a judgment of divorce from bed and board, forever or for a limited time, . . . may be revoked at any time thereafter, under such regulations and restrictions as tbe court may impose, upon tbe joint application of tbe parties and their producing satisfactory evidence of their reconciliation.” Sec. 2370, Stats. 1898. Besides, tbe statutes confer upon courts certain powers in general language, as follows:
“Tbe circuit court has jurisdiction of all actions to affirm or to annul-a marriage, or for a divorce from tbe bond of matrimony, or from bed and board, and authority to do all ads and things necessary and proper in such actions and to carry its orders and judgments into execution as hereinafter prescribed. All such actions shall be commenced and' conducted and the orders and judgments therein enforced according to the provisions of these statutes in respect to actions-in courts of record, as far as applicable, except as provided in this chapter.” Sec. 2348, Stats. 1898.
That section is a combination and amendment of secs. 8- and 15, ch. Ill, R. S. 1858. It is more general and comprehensive than tbe sections so amended. Under the'statutes so-in force prior to such amendment, a wife obtained a judgment of divorce against her husband and for $800 alimony and costs, and tbe same was docketed, and execution issued thereon and returned unsatisfied, whereupon, and against repeated objections for want of authority, tbe husband was-brought before tbe county judge on supplementary proceedings and examined, and disclosed tbe fact that tbe husband bad conveyed bis homestead to bis. father, and thereupon a *625receiver was appointed, and the receiver brought the action against the father to set aside such conveyance and obtained favorable findings and judgment, and from that judgment the father appealed to this court, and it was here argued at length that the divorce statutes gave no authority for such supplementary proceedings nor such appointment of a receiver and the maintenance of such action by him. But in an elaborate opinion by Dixoiñt, O. !., after conceding that the court possessed no powers except such as were conferred by statute, the court reached the conclusion that the statute, which declared that “the court shall have power to award issue, to adjudge costs, and to enforce its judgments, as in other cases,” gave ample authority for such supplementary proceedings, receivership and action. Barker v. Dayton, 28 Wis. 367, 369-378, 380-382.
It has often been said by this court that there can be but. one final judgment, and that must dispose of all the issues; and rights of the parties. Sec. 2882, Stats. 1898. The Statutes of 1898 made an important amendment to sec. 2883 by-adding the following:
“In case of a finding or decision substantially disposing of the merits, but leaving an account to be taken, or issue of fact, to be decided, or some condition to be performed, in orden fully to determine the rights of the parties, an interlocutory-judgment may be made, disposing of all issues covered by the finding or decision, and reserving further questions until the; report, verdict, or subsequent finding.” Rehbein v. Rahr, 109 Wis. 136, 152, 85 N. W. 315; Garvin v. Crowley, 116 Wis. 496, 504, 93 N. W. 470.
Here the findings of February 10, 1899, that the defendant was guilty of cruel and inhuman treatment and was an habitual drunkard, substantially disposed of the merits of the action, and the limited divorce from bed and board was, in effect, entered upon condition that the defendant should refrain from the excessive use of strong and intoxicating liquors; and the question whether he so refrained was necessarily reserved *626for subsequent determination. After careful consideration we are forced to tbe conclusion that tbe.judgment of February 10, 1899, was an interlocutory judgment, witbin tbe meaning of tbe amendment to tbe statutes last quoted; and tbis decision is based wholly on tbat ground.
By the Gow't. — The order, and tbe order and judgment of the circuit court from which tbe appeal was taken, are both reversed, and tbe cause is remanded with direction to complete tbe trial of tbe issues made by tbe plaintiff’s petition and tbe defendant’s answer thereto, and for further proceedings according to law.